Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed February 23, 2021.

3.	Claims 31, 35, 36, 43, 45-48, 54, and 55 have been amended.

4.	Claims 31-55 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed February 23, 2021 with respect to the claim objections have been fully considered and are persuasive. The objection have been withdrawn.

Applicant's arguments filed February 23, 2021 with respect to the claim rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anburose et al. (US 10,148,506) have been fully considered but they are not persuasive.  Applicant seems to be asserting that the amended language distinguishes the invention over the prior art because the utility of the instances is to dynamically provide particular services, on demand, to other devices on a network and “distinguishable from the claimed instantiation of second services at another (second) device”.  The examiner disagrees.
First, the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
 Secondly, with respect to the argument regarding “second services at another (second) device”, Anburose teaches in the Abstract of “plurality of partial service instances”.  Furthermore, Anburose further teaches in column 1, lines 28-34 “Network services may be distributed across multiple devices. Some of these services are connectivity services, such as a layer three Virtual Private Network ("L3 VPN") service, a Virtual Private Local Area Network (LAN) Service ("VPLS") and a point to point ("P2P") service, and some are network configuration services”, emphasis added.  Clearly, Anburose teaches an access management or credential management service capable of being distributed across multiple devices. 
Anburose further teaches in column 1, lines 37-42 “network administrators use some network management systems to define "custom services" on the fly and to configure the appropriate devices to instantiate the service”, emphasis added.  Clearly, one will construe in the context of a request/response-pair that “on the fly” means the same as “on demand”.
Additional citations have been provided to better teach the newly amended limitations of the recited claims.
For these reasons and the rejections set forth below, claims 31-55 remain rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 31-34, 36, 39-41, 43-46, 48, and 51-54 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anburose et al. (US 10,148,506).
INDEPENDENT:
As per claim 31, Anburose teaches a device, comprising: 
communications circuitry to communicate with a network of devices (see Anburose, col.14, lines 16-18: “In some example approaches, service requests arrive via one or more of network interface 50 and user interface 20”); 
processing circuitry (see Anburose, col.29, lines 27-40: “processors”); and 
a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations comprising: 
instantiating, at the device and in response to receiving a RESTful message by the device, a first device management (DM) service instance, wherein the first DM service instance is used to dynamically provide a requested onboarding, access management, or credential management service, on demand, to other devices in the network of devices (see Anburose, col.1, lines 28-34: “Network services may be distributed across multiple devices. Some of these services are connectivity services, such as a layer three Virtual Private Network ("L3 VPN") service, a Virtual Private Local Area Network (LAN) Service ("VPLS") and a point to point ("P2P") service, and some are network configuration services”; col.1, lines 37-42: “network administrators use some network management systems to define "custom services" on the fly and to configure the appropriate devices to instantiate the service. The network management system then manages the complete life cycle of each service defined in the NMS”; and col.14, lines 12-29: “In some example approaches, service requests arrive via one or more of network interface 50 and user interface 20… device/service management system 30 receives service requests to validate, provision, and/or manage services provided by network 2… interface 20 may be implemented according to a representational state transfer (REST) software architecture to send and receive messages seeking to validate, provision, and/or manage services provided by network 2”); 
operating the first DM service instance (see Anburose, col.1, lines 56-58: “promoting the merged partial service instances as a service instance associated with the network devices”); 
causing, at a second device and in response to the receiving of the RESTful message, instantiation of a second DM service instance, based on a request provided from the device to the second device, wherein the second DM service instance is used to dynamically provide another requested onboarding, access management, or credential management service, on demand, to the other devices in the network of devices (see Anburose, Abstract: “The network management system merges a plurality of partial service instances to form a merged partial service instance, the plurality of partial service instances including the first partial service instance and a second partial service instance associated with the service executing on a different network device”; col.1, lines 28-34: “Network services may be distributed across multiple devices. Some of these services are connectivity services, such as a layer three Virtual Private Network ("L3 VPN") service, a Virtual Private Local Area Network (LAN) Service ("VPLS") and a point to point ("P2P") service, and some are network configuration services”; col.2, lines 31-34: “the plurality of partial service instances including the first partial service instance and a second partial service instance associated with the service executing on a different network device”; and col.14, lines 12-29: “In some example approaches, service requests arrive via one or more of network interface 50 and user interface 20… device/service management system 30 receives service requests to validate, provision, and/or manage services provided by network 2… interface 20 may be implemented according to a representational state transfer (REST) software architecture to send and receive messages seeking to validate, provision, and/or manage services provided by network 2”); and 
causing the operation of the second DM service instance at the second device, based on the request provided from the device to the second device (see Anburose, Abstract: “A network management system fetches, from a first network device, configuration data associated with a service executing on the first network device. In response to determining that the service extends across multiple network devices, the network management system constructs, based on the configuration data, a first partial service instance associated with the service executing on the first network device. The network management system merges a plurality of partial service instances to form a merged partial service instance, the plurality of partial service instances including the first partial service instance and a second partial service instance associated with the service executing on a different network device. The network management system promotes the merged partial service instance as a service instance”; and col.1, lines 56-58: “promoting the merged partial service instances as a service instance associated with the network devices”).

claim 43, Anburose teaches a method for establishing a device management (DM) service configuration in a device network, using operations performed by a device comprising: 
instantiating, at the device and in response to receiving a RESTful message by the device, a first device management (DM) service instance, wherein the first DM service instance is used to dynamically provide a requested onboarding, access management, or credential management service, on demand, to the other devices in the device network; 
operating the first DM service instance; 
causing, at a second device and in response to the receiving of the RESTful message, instantiation of a second DM service instance, based on a request provided from the device to the second device, wherein the second DM service instance is used to dynamically provide another requested onboarding, access management, or credential management service, on demand, to the other devices in the device network; and 
causing the operation of the second DM service instance at the second device, based on the request provided from the device to the second device (see claim 31 rejection above).

As per claim 54, Anburose teaches a non-transitory machine-readable storage medium including instructions, wherein the instructions, when executed by a processing circuitry of a device, cause the processing circuitry to perform operations comprising: 
instantiating, at the device and in response to receiving a RESTful message by the device, a first device management (DM) service instance, wherein the first DM service instance is used to dynamically provide a requested onboarding, access management, or credential management service, on demand, to the other devices in the network of devices; 
operating the first DM service instance; 
causing, at a second device and in response to the receiving of the RESTful message, instantiation of a second DM service instance, based on a request provided from the device to , wherein the second DM service instance is used to dynamically provide another requested onboarding, access management, or credential management service, on demand, to the other devices in the network of devices; and 
causing the operation of the second DM service instance at the second device, based on the request provided from the device to the second device (see claim 31 rejection above).

DEPENDENT:
As per claims 32 and 44, which respectively depend on claims 31 and 43, Anburose further teaches wherein the first DM service instance and the second DM service instance operate in a same DM service role, and wherein the second DM service instance is established as a peer service instance of the first DM service instance (see Anburose, Abstract: “The network management system merges a plurality of partial service instances to form a merged partial service instance, the plurality of partial service instances including the first partial service instance and a second partial service instance associated with the service executing on a different network device. The network management system promotes the merged partial service instance as a service instance”; and col.1, lines 48-58: “merging the partial service instances determined to be associated with the same service instance”).
As per claims 33 and 45, which respectively depend on claims 31 and 43, Anburose further teaches wherein the first DM service instance and the second DM service instance operate in different DM service roles, and wherein the second DM service instance is established as a subordinate service instance of the first DM service instance operating as a superior service instance (see Anburose, Fig.1).
As per claims 34 and 46, which respectively depend on claims 33 and 45, Anburose further teaches wherein the subordinate service instance is one of a plurality of subordinate services instances defined in a domain, and wherein the plurality of subordinate service (see Anburose, Fig.1).
As per claims 36 and 48, which respectively depend on claims 31 and 43, Anburose further teaches the operations further comprising: onboarding and provisioning the device onto the network of device, as an initial step in response to the receiving of the RESTful message by the device, wherein the operations of instantiating the first DM service instance occur after the onboarding and provisioning (see Anburose, col.3, lines 64-67: “use network management systems to define custom services on the fly and to configure the appropriate devices to instantiate the service”; and col.8, lines 17-22: “As noted above, the various networks of network 2, i.e., workgroup network 3 and remote network 14 include network resources (network elements 5 and gateways 8) configurable by network management system 10 as part of provisioning services for use by customers/subscribers of the network 2”).
As per claims 39 and 51, which respectively depend on claims 31 and 43, Anburose further teaches the operations further comprising: instantiating, at a third device and in response to the receiving of the RESTful message, a third DM service instance, based on a second request provided from the device to the third device; and causing the operation of the third DM service instance (see Anburose, Fig.1; Abstract: “The network management system merges a plurality of partial service instances to form a merged partial service instance, the plurality of partial service instances including the first partial service instance and a second partial service instance associated with the service executing on a different network device”; and col.14, lines 12-29: “device/service management system 30 receives service requests to validate, provision, and/or manage services provided by network 2… interface 20 may be implemented according to a representational state transfer (REST) software architecture to send and receive messages seeking to validate, provision, and/or manage services provided by network 2”).
As per claims 40 and 52, which respectively depend on claims 39 and 51, Anburose further teaches wherein the second DM service instance is established as a peer service (see Anburose, Fig.1).
As per claim 41, which depends on claim 31, Anburose further teaches wherein the second device is a member of a trusted device collection, wherein the trusted device collection includes an array of resource model properties, wherein the array of resource model properties is used to define properties of operation for the first DM service instance (see Anburose, col.4, lines 43-52: “mapping device-level configuration information into service-level configuration information. A network management system capable of supporting not only high-level model to low-level model mapping, but also low-level model to high-level model mapping, with the mapping from low-level model to high-level model dependent on each device's device-level model, provides an advantage in network management, especially in networks which encounter network devices configured for existing services”).
As per claim 53, which depends on claim 43, Anburose further teaches wherein functions of the first DM service instance and the second DM service instance are represented in respective sets of resource data sets available to the device and the second device (see Anburose, col.15, line 65-col.16, line 3: “The technology data model may further include configuration state that describes respective configurations of the network elements as well as operational state that describes respective operational characteristics of the network elements, such as load, available bandwidth, etc.”; and col.21, lines 42-62: “First, retrieve all the partial service instances which pass the merge rule. Then the retrieved partial service instances are grouped based on service types. If one of the service types is the same as the current service's type, then the other partial service instances are discarded. Otherwise the partial service instances are sorted in such a way that the service type created most recently, appears first. 2) Second, perform a field by field merge. For lists, the list items with the same keys are merged. Otherwise the extra item is added into the list present in the original service. If any of the fields are not found in the service instance fetched from the”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 35, 37, 38, 42, 47, 49, 50, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anburose et al. (US 10,148,506) in view of Lee (US 2008/0063879).
As per claims 35, 47, and 55, which respectively depend on claims 31, 43, and 54, Anburose further teaches wherein the first DM service instance operates in a DM service role as a device owner transfer service (DOTS), and wherein the second DM service instance operates in a DM service role as a DOTS, an access management service (AMS), or a credential management service (CMS) (see Anburose, col.7, lines 24-33: “Services offered may include, for example, traditional Internet access, Voice-over-Internet Protocol (VoIP), video and multimedia services, security services, and linking customer sites through network 2 using one of a point-to-point Ethernet service, multipoint-to-multipoint Ethernet service, point-to-multipoint Ethernet service, full-mesh L3VPN, and hub-and-spoke L3VPN, for instance. Network 2 may support multiple types of access network infrastructures that connect to enterprise network access gateways to provide access to the offered services”).
Anburose does not explicitly teach wherein the service instances operate according to an Open Connectivity Foundation (OCF) specification.
Lee teaches operating according to an Open Connectivity Foundation (OCF) specification (see Lee, Abstract: “The IoT device interoperation method uses an IoT device interoperation apparatus and includes performing an endpoint discovery procedure between an Open Connectivity Foundation (OCF) device and a non-OCF Bluetooth Low Energy (BLE) device”; [0003]: “Among these platforms, in Open Connectivity Foundation (OCF), various companies are participating in fixing related standards at the initiative of Samsung and Intel”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Anburose in view of Lee by implementing operating according to an Open Connectivity Foundation (OCF) specification.  One would be motivated to do so because Anburose teaches throughout of “network devices”.
As per claims 37 and 49, which respectively depend on claims 31 and 43, although Anburose further teaches the operations further comprising: receiving the RESTful message at the device; creating one or more resources on the device, in a first array of resources; and creating one or more resources on the second device, in a second array of resources (see Anburose, col.5, lines 36-49: “When the service model is created, the structure of the service model is read and understood by the NMS in the form of a dependency graph built based on leafrefs and containment hierarchy in the device model, and mappings and merge attributes defined in the service model”), Anburose does not explicitly teach that the RESTful message comprises a CREATE message and creating one or more resources is based on the CREATE message.
Lee teaches that the RESTful message comprises a CREATE message and creating one or more resources is based on the CREATE message (see Lee, Fig.12; [0009]: “receiving a Representational State Transfer (REST) architectural style (i.e. RESTful) operation from the OCF device and to provide the results of communication with the non-OCF BLE device to the OCF device through a RESTful style operation”; [0011]: “performing a resource manipulation procedure on the non-OCF BLE device through a Create, Retrieve, Update, Delete, and Notify (CRUDN) operation in response to a request from the OCF device”; and [0024]: “FIG.12 is a sequence diagram showing a CREATE operation performance method according to an embodiment of the present invention”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Anburose in view of Lee so that the RESTful message comprises a CREATE message and creating one or more resources is based on the CREATE message.  One would be motivated to do so because Anburose teaches the interface is implemented according to “REST” software architecture and network management system 10 is invoked by a RESTful Application Programming Interface (see Anburose, col.14, lines 24-28 and col.15, lines 23-33, respectively).
As per claims 38 and 50, which respectively depend on claims 31 and 43, although Anburose further teaches the operations further comprising: receiving a second RESTful message, wherein the second RESTful message; and modifying the operation of the second DM service instance based on the second RESTful message (see Anburose, col.5, lines 43-49: “The network management system uses the merge strategy to combine the partial service instances constructed from two or more devices into a service instance. In one such example approach, when a user defines a service, the NMS suggests possible merge strategies to the user”; and col.20, lines 25-28: “then SDE 12 updates the dependency instance graph to reflect the mapping”), Anburose does not explicitly teach that the RESTful message comprises an UPDATE or DELETE message.
Lee teaches that the RESTful message comprises a CREATE message and creating one or more resources is based on the CREATE message the RESTful message comprises an (see Lee, Figs.14-15; [0009]: “receiving a Representational State Transfer (REST) architectural style (i.e. RESTful) operation from the OCF device and to provide the results of communication with the non-OCF BLE device to the OCF device through a RESTful style operation”; [0011]: “performing a resource manipulation procedure on the non-OCF BLE device through a Create, Retrieve, Update, Delete, and Notify (CRUDN) operation in response to a request from the OCF device”; and [0026]: “FIG.14 is a sequence diagram showing an UPDATE operation performance method according to an embodiment of the present invention”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Anburose in view of Lee so that the RESTful message comprises an UPDATE or DELETE message.  One would be motivated to do so because Anburose teaches the interface is implemented according to “REST” software architecture and network management system 10 is invoked by a RESTful Application Programming Interface (see Anburose, col.14, lines 24-28 and col.15, lines 23-33, respectively).
As per claim 42, which depends on claim 31, although Anburose further teaches wherein the device operates the first device management (DM) service instance as a service of an onboarding tool (see Anburose, col.15, lines 23-33: “may present a RESTful Application Programming Interface (API)”), Anburose does not explicitly teach wherein the onboarding tool operates according to an Open Connectivity Foundation (OCF) specification.
Lee teaches operating according to an Open Connectivity Foundation (OCF) specification (see Lee, Abstract: “The IoT device interoperation method uses an IoT device interoperation apparatus and includes performing an endpoint discovery procedure between an Open Connectivity Foundation (OCF) device and a non-OCF Bluetooth Low Energy (BLE) device”; [0003]: “Among these platforms, in Open Connectivity Foundation (OCF), various companies are participating in fixing related standards at the initiative of Samsung and Intel”).
.


Conclusion
9.	For the reasons above, claims 31-55 have been rejected and remain pending.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 4, 2021